Title: From George Washington to Robert Orme, 30 June 1755
From: Washington, George
To: Orme, Robert

 

[Great Crossing of the Youghiogheny, Pa., 30 June 1755]
To Robt Orme Esqr. Aid de Camp—Wills CreekDear Orme

I came to this Camp on thursday last, with the Rear of Colo. Dunbar’s Detacht and shoud have continued on with his Front, to day, but was prevented by Rain.
My Fevers are very moderate, and I hope are near a Crisis; terminating when I shall have nothing to encounter but excessive weakness , which is excessive; and the difficulty of getting to you arising therefrom—but this miss; which I would not fail in doing ere before you reach Duquisne, for 500£; but however I have no doubt now of doing this, as I am moving on slowly and the General has given me his word and of honour, in the most solemn manner that it shall be effected.
As the Doctr think’s it imprudent for me to use much exercise for 2 or 3 days, it will prevent retard the rapidity of my movements; my coming up[;] therefore, I shoud be glad to be advisd of your Marches from Gists, and how you are likely to get on; for you may rest assurd, that Colo. Dunbar cannot get move from his present Incampment in less than two or three Days; and I believe really, it will be as much as he possibly can do to reach the Meadows at all; so that you will be greatly advancd before us. him. I am too weak to add more than my Compts to the Genl the Family, &ca & again to desire that you will oblige me in the above request, and advise devise the most effectual means for me to join you. I am Dr Orme Your most Obt Servt

Go: Washington
Great Crossing June 30th 1755

